DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Claim Objections
Claims 11-15, 17-19, and 22 are objected to because of the following informalities:  
Claim 11, line 12, “in side” should read “inside”.  
Claim 12, line 4, “loop,” should read “loop.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-15, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0079926 (Desai).
1. Desai discloses an embolic device (coil 10 of FIG. 2) for placement in a body lumen (P0002). The embolic device having first and second segments (outer coil 12 and inner coil 18, respectively). The first segment has a first linear configuration when located inside a catheter (FIG. 6; P0032-P0033). The first segment is configured to form a first three-dimensional structure when outside the catheter (FIG. 2; P0032-P0033). The first three-dimensional structure defines a cavity (e.g., lumen of outer coil 12 in FIG. 2). The second segment extending from the first segment (FIG. 2; P0026). The second segment has a second linear configuration when located inside the catheter (FIG. 6; P0032-P0033). The second segment is configured to form a second three-dimensional structure when outside the catheter (FIG. 2; P0032-P0033). The cavity of the first three-dimensional structure is configured to accommodate at least a majority of the second three-dimensional structure (FIG. 2; P0026). The first segment having the first linear configuration has a first width (e.g., diameter of coil 12 at FIG. 2 and P0029) measured in a direction that is perpendicular to a first longitudinal axis of the first segment. The second segment has a second width (e.g., diameter of coil 18 at FIG. 2 and P0029) measured in a direction that is perpendicular to a second longitudinal axis of the second segment. The first width of the first segment is larger than the second width of the second segment (FIG. 2; P0029).
2. The first three-dimensional structure comprises a first loop (see loops of helically wound coil 12), and the second three-dimensional structure comprises a second loop (see loops of helically wound coil 18).
3. A first curvature of the first loop of the first three-dimensional structure is less than a second curvature of the second loop of the second three-dimensional structure (FIG. 2; P0025).
4. The first segment has a first thickness (e.g., diameter of coil 12). The second segment has a second thickness (e.g., diameter of coil 18) that is less than the first thickness (FIG. 2; P0029).
5. The first segment and the second segment form a unity configuration (e.g., “attached” at P0026).
9. The first three-dimensional structure has at least two adjacent loops forming a first angle (e.g., pitch of coil 12). The second three-dimensional structure has at least two adjacent loops forming a second angle (e.g., pitch of coil 18) that is less than the first angle (e.g., “variation of biplex pitch” at P0029). Examiner also notes that the differing sizes of the coils 12, 18 form differing curvatures with different angles.
10. The first segment and the second segment are parts of an elongated member having a distal end and a proximal end (see FIG. 6 and P0026). 
11. Desai discloses an embolic device (coil 10 of FIG. 2) for placement in a body lumen (P0002). The embolic device having an elongated member having a proximal end and a distal end (FIG. 6; P0026 and P0032-P0033). The elongated member has first and second segments (outer coil 12 and inner coil 18, respectively). The first segment is configured to form a first three-dimensional structure (FIG. 2; P0032-P0033). The first three-dimensional structure defines a cavity (e.g., lumen of outer coil 12 in FIG. 2). The second segment is configured to form a second three-dimensional structure inside the cavity of the first three-dimensional structure (FIG. 2; P0032-P0033). The first segment, when inside a catheter (catheter 34), has a first width (e.g., diameter of coil 12 at FIG. 2 and P0029) measured in a direction that is perpendicular to a first longitudinal axis of the first segment. The second segment, when inside the catheter, has a second width (e.g., diameter of coil 18 at FIG. 2 and P0029) measured in a direction that is perpendicular to a second longitudinal axis of the second segment. The first width of the first segment is larger than the second width of the second segment (FIG. 2; P0029).
12. The first three-dimensional structure formed by the first segment of the elongated member comprises a first loop (see loops of helically wound coil 12). The second three-dimensional structure formed by the second segment of the elongated member comprises a second loop (see loops of helically wound coil 18).
13. A first curvature of the first loop of the first three-dimensional structure is less than a second curvature of the second loop of the second three-dimensional structure (FIG. 2; P0025).
14. The first segment has a first thickness (e.g., diameter of coil 12). The second segment has a second thickness (e.g., diameter of coil 18) that is less than the first thickness (FIG. 2; P0029).
15. The first segment and the second segment form a unity configuration (e.g., “attached” at P0026).
19. The first three-dimensional structure has at least two adjacent loops forming a first angle (e.g., pitch of coil 12). The second three-dimensional structure has at least two adjacent loops forming a second angle (e.g., pitch of coil 18) that is less than the first angle (e.g., “variation of biplex pitch” at P0029). Examiner also notes that the differing sizes of the coils 12, 18 form differing curvatures with different angles.
21. The first width of the first segment is a first cross-sectional width of the first segment (cross-sectional width of outer coil 12 which is the coil diameter). The second width of the second segment is a second cross-sectional width of the second segment (cross-sectional width of inner coil 18 which is the coil diameter). 
22. The first width of the first segment is a first cross-sectional width of the first segment (cross-sectional width of outer coil 12 which is the coil diameter). The second width of the second segment is a second cross-sectional width of the second segment (cross-sectional width of inner coil 18 which is the coil diameter). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0079926 (Desai) in view of US 2009/0112251 (Qian).
Desai discloses an embolic device (coil 10 of FIG. 2) for placement in a body lumen (P0002). The embolic device having first and second segments (outer coil 12 and inner coil 18, respectively). The first segment has a first linear configuration when located inside a catheter (FIG. 6; P0032-P0033). The first segment is configured to form a first three-dimensional structure when outside the catheter (FIG. 2; P0032-P0033). The first three-dimensional structure defines a cavity (e.g., lumen of outer coil 12 in FIG. 2). The second segment extending from the first segment (FIG. 2; P0026). The second segment has a second linear configuration when located inside the catheter (FIG. 6; P0032-P0033). The second segment is configured to form a second three-dimensional structure when outside the catheter (FIG. 2; P0032-P0033). The cavity of the first three-dimensional structure is configured to accommodate at least a majority of the second three-dimensional structure (FIG. 2; P0026). The second segment comprises a second braided segment forming at least a majority of the second three dimensional structure (P0015). The first segment has a maximum cross-sectional width (e.g., diameter of coil 12 at FIG. 2 and P0029) that is larger than a maximum cross-sectional width (e.g., diameter of coil 18 at FIG. 2 and P0029) of the second segment (FIG. 2; P0029). The maximum cross-sectional width of the first braided segment is measured in a direction that is perpendicular to a longitudinal axis of the first braided segment (FIG. 2; P0029).
Desai discloses the invention substantially as claimed as discussed above but does not disclose each of the first segment and second segment having a braided segment forming a majority of the first and second three-dimensional structures, respectively. Qian teaches an embolic device in the same field of endeavor having first and second segments (FIG. 5A-5B; P0067) having a braided segment (braid 14) forming a majority of the first and second three-dimensional structures, respectively, for the purpose of providing a flexible, low profile vascular occlusion device having a large volume filling capability and high metal content for faster occlusion (P0010). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second segments of Desai to include braded segments as taught by Qian in order to prove a flexible, low profile vascular occlusion device having a large volume filling capability and high metal content for faster occlusion.
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0079926 (Desai) in view of US 5,749, 891 (Ken).
Desai discloses the invention substantially as claimed as discussed above and further discloses the first and second three-dimensional structures comprises first and second pluralities of loops, respectively (see loops of helically wounds coils 12, 18). Desai also teaches that loop widths of the respective ones of the first and/or second pluralities of loops being constant along a length of the first and/or second segment (FIG. 2) such that Desai does not disclose the loop widths increasing or decreasing along the length. Ken teaches an embolic device in the same field of endeavor having first and second pluralities of loops with loops widths that increase or decrease along a length of the first and second segments (FIG. 3; col. 6, lns. 24-33) in order to form an ovoid coil (FIG. 3; col. 6, lns. 24-33) and as an equivalent of the loop widths being constant (as taught by Desai)(see FIG. 1A-1B of Ken verse FIG. 3 of Ken). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the increasing or decreasing loop widths of Ken in place of the constant loops widths in order to form an ovoid coil as taught by Ken and since Ken teaches constant loop widths as being equivalent to increasing or decreasing loop widths such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
Desai discloses the invention substantially as claimed as discussed above and further discloses the first and second three-dimensional structures comprises first and second pluralities of loops, respectively (see loops of helically wounds coils 12, 18). The first and second pluralities of loops have at least four first and second loops (FIG. 2). Desai also teaches that angles between respective adjacent one of the at least four first and second loops have three equal angles (FIG. 2) such that Desai does not disclose the angles being different. Ken teaches an embolic device in the same field of endeavor having first and second pluralities of loops with angles between loops that are different (FIG. 3; col. 6, lns. 24-33) in order to form an ovoid coil (FIG. 3; col. 6, lns. 24-33) and as an equivalent of the angles being equal (as taught by Desai)(see FIG. 1A-1B of Ken verse FIG. 3 of Ken). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the different angles of Ken in place of the equal angles in order to form an ovoid coil as taught by Ken and since Ken teaches equal angles as being equivalent to different angles such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771